Citation Nr: 1402454	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-31 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral knee disorders.

2.  Entitlement to service connection for bilateral wrist disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 2005 to October 2005, and from October 2007 to November 2008.  The latter period of active service is inclusive of a South Dakota National Guard deployment for one tour in the Republic of Iraq between 2007 and 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.

This case was initially before the Board in December 2012, when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  Unfortunately, the bilateral wrist disorder claim is again addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with right knee tendinopathy and left knee patellofemoral syndrome.

2.  The Veteran is shown to have reported bilateral knee pain during service, as documented in a line of duty report as well as noted in a follow-up orthopedic treatment record in his service treatment records; the Veteran has also competently, credibly, and consistently indicated throughout the record that his bilateral knee pain began in June 2008 while he was deployed to Iraq.

3.  All of the VA examiners' opinions of record are not based on an accurate factual premise in this case and therefore have no probative value.

4.  The overwhelming evidence, including the VA PCP's February 2011 opinion, compels the finding that the Veteran's bilateral knee disorders were incurred during his deployment to the Republic of Iraq from October 2007 to November 2008.


CONCLUSIONS OF LAW

1.  The Veteran's left knee patellofemoral syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The Veteran's right knee tendinopathy was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In light of the favorable decision, discussed below, with regards to the claim of service connection for bilateral knee disorders, no further discussion of VCAA notice is required at this time.  This decision represents a full award of benefits sought on appeal.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Turning to the evidence of record, the Board notes that the Veteran's 2005 and 2007 enlistment documents did not indicate any knee pain or other knee issues on entrance into military service for the respective periods.  In a September 2008 document, the Veteran was shown to have a follow-up orthopedic appointment for bilateral knee pain.  Separation documents including post-deployment assessments from September 2008, do not disclose any complaints of bilateral knee pain, however.  The Veteran has additionally submitted a line of duty report, dated May 2012, which indicated that the Veteran developed knee pain and discomfort while he was deployed to the Republic of Iraq in June 2008.  It was noted that the injury was in the line of duty.

The Veteran was discharge in November 2008, and filed his claim for bilateral knee pain within a month of being discharged.  In a December 2008 VA vesting examination, the Veteran reported having bilateral ankle discomfort since leaving Iraq.  It was noted that the Veteran was an all-wheel mechanic while in Iraq.  It was noted that the Veteran had bilateral knee discomfort since June 2008, without a specific history of injury.  He was diagnosed with bilateral intermittent knee discomfort since June 2008 with minimal crepitus on examination.  

Throughout the balance of the VA treatment records of record spanning through December 2012, the Veteran is shown to have ongoing and continued complaints with regards to his bilateral knee pain and discomfort.  Those records demonstrate a consistent past medical history report of onset of bilateral knee pain in June 2008 while in the Republic of Iraq.

In a March 2009 VA general medical examination, the Veteran reported onset of bilateral knee symptoms in June 2008 and reported no treatment or complaints while in Iraq for these symptoms, noting that he did not report the symptoms until he returned from deployment and the first treatment for such symptoms was in December 2008, at the VA vesting examination.  He reported no joint issues prior to deploying to Iraq.  After examination and review of the normal December 2008 he x-rays of the Veteran's bilateral knees, the examiner diagnosed the Veteran's bilateral knees as normal.  February 2009 x-rays of the Veteran's bilateral knees additionally indicated normal bilateral knees.

In a July 2009 VA rheumatology consultation for knee pain, after examination, the VA doctor indicated that he thought the Veteran had "patellofemoral impingement although his complaints seem to be out of proportion to what [is] usually see[n] with this condition and he does not seem to have any obvious pre-disposition in terms of flat feet or tibial torsion."  In a subsequent July 2009 VA knee pain consultation, the Veteran was diagnosed with anterior knee pain patellae after examination.  

It appears that a private right knee Magnetic Resonating Imaging (MRI) scan was performed in February 2010, which revealed a questionable nondisplaced tear of the right medial meniscus and a tendinopathy of the distal quadriceps and proximal patellar tendons.  

The Veteran underwent another VA examination of his bilateral knees in May 2010, wherein the examiner indicated that he reviewed the MRI which noted a right knee tendinopathy or inflammation of the tendons.  He continued:   

This is not an undiagnosed illness or is it a chronic multisymptom problem related to exposure to pesticides, particles, insecticides, and so on.  It is a diagnosed illness with a known pathophysiology, which is overuse. . . . You can see the same thing in people that are athletes are doing a lot of working out, running and exercising. . . . This is an overuse syndrome relating to his hands and to his knees.

A July 2010 clarification report indicated that the May 2010 opinion should have included a diagnosis of left knee patellofemoral syndrome, and noted that the rationale for the right knee expressed in that opinion was the same for the left knee.  

In an August 2010 examination, the Veteran was again shown to be diagnosed with left knee patellofemoral syndrome and right knee tendinopathy.  After noting much of the above evidence, the examiner opined with respect to the bilateral knees, in pertinent part: 

Based upon these findings that there were no findings of treatment or symptomatology until after the Veteran was discharged and working that he had two negative post-deployment examination reports.  Both of these after or the same time as the symptoms were presented in his claims [file] would indicate that he had negative findings for the symptomatology in service.  It was noted with the initial examination that he worked in cabinets and then construction and then went to Viborg welding and building small parts for hot water washers and that there had been there for 16 months.  Based upon these findings and initial the intermittent finding that even six weeks after his post-deployment that he was deployed for nine months, according to his DD214.  The Veteran is a wheeled mechanic.  Wheeled mechanics could develop some problems with the above symptomatology, but this is not documented in service nor was it documented on the two post-deployment examinations noted again in September and October and the review of medical exam 20 days after the first post-deployment report.  Therefore, based upon these multiple reports of no symptomatology, it is the opinion of this examiner that it is less likely than not that the Veteran's current symptomatology is related to any incident or event that occurred in service.  Rationale is that the Veteran had three review examinations with a post-deployment on September 30, 2008, and another post-deployment of October 20, 2008, all were negative for his current complaints.  These complaints started after the Veteran returned to work. . . . His bilateral knee symptomatology also was not noted on the above examination, and therefore with the subsequent later diagnoses the opinion is the same concerning the Veteran's knees, that it is less than likely than not related to an incident or event that occurred in service based upon the three examinations post-deployment.  There were no injuries in service and these findings and the Veteran's history would be consistent with findings that the symptomatology occurred after his discharge from service and more than likely related to his work.

The Veteran's VA primary care physician (PCP) submitted a February 2011 letter that indicated that the Veteran was diagnosed with tendinopathy of the right knee and patellofemoral impingement syndrome of the left knee.  "The Veteran's job description and actual duties performed in country was working as an all-wheel mechanic.  His repetitive use of his wrists and constant bending, kneeling, and prolong[ed] standing would explain his current and ongoing problems.  It is my medical opinion that these conditions are more likely than not due to his active duty service time for our country in Iraq."

The Veteran underwent another VA examination of his bilateral knees in December 2012, at which time he was noted again as being diagnosed with right knee tendinopathy and left knee patellofemoral syndrome; both of those disorders had their onset as "unknown ? 2008," according to the examiner.  The Veteran reported onset of bilateral knee pain in June or July 2008, and noted that the onset was gradual.  He noted he was deployed and his military occupational specialty (MOS) was a mechanic.  After examination, the examiner opined as follows:

He is currently working as a mechanic. . . . It is less likely the Veteran's current knee complaints were caused by, incurred in or secondary to the treatment periods of service in 2005 and October 2007 to November 2008. . . . Having said that, I do not find any entries connecting his current knee complaints to an incident in service periods from May to October 2005 nor October 2007 to November 2008.  When he developed these conditions is not know, but there is no documentation to suggest onset was in military service.  He has several silent post-deployment formed regarding any knee complaints.  With his knee pain at 4-8/10 this may be somewhat exaggerated considering he has had a normal knee xray, MRI.  He does have some loss of flexion in his right knee causing a limp but I would think that if his knee pain was that bad during service he would have had some consistent medical care for it.  The physical findings of his right knee with loss of some flexion is consistent with his diagnosis of tendinopathy.  His left knee is normal at this time and does not fit with the chronic pain syndrome of patellofemoral syndrome.  Again, I do not find any document of onset during military service.

Based on the foregoing evidence, the Board finds that service connection is warranted.  Initially, the Board notes that there is evidence of current diagnoses of right knee tendinopathy and left knee patellofemoral syndrome during the appeal period.  Thus, the first element of service connection has been met.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").

With regards to the second element, the Board notes that there is a line of duty report noting that there was a report of bilateral knee pain during deployment in June 2008.  Moreover, the Veteran's service treatment records document a follow-up orthopedic appointment necessary for knee pain.  Thus, there is an in-service event documented in this case and the second element is met.

With regards to the nexus element, the Board notes that several VA examiners' opinions of record all note that there was no indication or report of any knee problems during service.  Given Veteran's lay statements, the line of duty report, and the noted follow-up orthopedic treatment for bilateral knee pain the Board noted above, these statements are clearly mistaken and in error.  Thus, all of those opinions have no probative value as such are not based on an accurate factual premise in this case.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

In summary, this leaves the VA PCP's opinion as the sole competent evidence regarding the etiology of the Veteran's bilateral knee disorders in this case.  The Veteran's lay statements regarding onset of bilateral knee pain in June 2008 during deployment are corroborated in the record by the line of duty report and the follow-up treatment note in his service treatment records; his past medical history reports throughout the appeal period have also been consistent.  The May 2010 opinion additionally notes that the Veteran's two diagnosed bilateral knee disorders are overuse injuries.  The VA PCP's opinion noted that the Veteran's MOS duties as a wheel mechanic during service would account for his current diagnosed conditions and opined such were more likely due to his service in Iraq.  No competent evidence to the contrary, the overwhelming evidence in this case compels the Board to find that the Veteran's right knee tendinopathy and left knee patellofemoral syndrome were incurred in service.  See 38 C.F.R. §§ 3.102, 3.303.

Accordingly, the Board finds that service connection for right knee tendinopathy and left knee patellofemoral syndrome are warranted on the evidence of record in this case.  See 38 C.F.R. §§ 3.102, 3.303.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for left knee patellofemoral syndrome is granted.

Service connection for right knee tendinopathy is granted.

REMAND

With regards to the bilateral wrist disorder claims, the Veteran underwent a VA examination of those claimed disorders in December 2012.  In that examination, the Veteran was diagnosed with right wrist DeQuevain's tenosynovitis, noted as being diagnosed in approximately 2008-which the Board notes would have been during the Veteran's deployment to the Republic of Iraq.  Previously, the Veteran was diagnosed with bilateral DeQuevain's syndrome-no explanation as to whether the Veteran's left wrist disorder resolved, nor was any opinion regarding that previously diagnosed condition was rendered at that time.  Thus, the December 2012 opinion is inadequate with respect to the left wrist claim.

The examiner's opinion noted that the Veteran's service treatment records were silent for any complaints, treatment or diagnosis of any wrist disorders.  He noted that there was not a cause and effect between the noted right wrist disorder and military service.  The examiner noted that he currently was a welder and a mechanic.  "Since the onset of his pain is vague and he cannot place a definitive time in service, he may also have developed this in his private job."

The Board finds this opinion to be inadequate.  First, the examiner does not indicate that the Veteran's job during service was a "Wheel Vehicle Mechanic," and does not indicate why the Veteran's current job as a mechanic is more likely to be the cause of his wrist disorders over his in-service job as a mechanic.  The examiner additionally does not address the Veteran's lay statements that his pain began in service, or that the Veteran's initial treatment and complaint of wrist pain occurred a mere 6 weeks after discharge from service, during a December 2008 vesting examination.  That this type of lay and proximity evidence necessarily needed to be discussed was specifically indicated in the Board's previous remand instructions.

Accordingly, the Board finds that the bilateral wrist claims must be denied in order for another VA examination to be conducted and an adequate opinion obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Sioux Falls VA Medical Center, or any other VA medical facility that may have treated the Veteran, since December 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral wrist disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination with an appropriate physician in order to determine whether any current wrist disorders exist, including bilateral DeQuevain's tenosynovitis/syndrome, and are related to his service.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  
Following review of the claims file and examination of the Veteran, the examiner should identify each wrist and elbow disability found, including any bilateral DeQuevain's tenosynovitis/syndrome.  Then, the examiner should opine whether each disorder found, including bilateral DeQuevain's tenosynovitis/syndrome, more likely, less likely, or at least as likely as not (50 percent probability or greater) began in or is otherwise related to military service, to include his military occupational specialty (MOS) as an all-wheel mechanic during his deployment to the Republic of Iraq from October 2007 to November 2008.

The examiner must address the Veteran's lay evidence that his wrist pain began in October 2008, during military service, and that he filed for disability due to such pain and received treatment for such bilateral wrist symptomatology within 6 weeks of his discharge from service.  The examiner must also discuss such proximity of treatment with regards to whether such makes the Veteran's lay evidence more credible that his symptomatology began during service.  

The examiner should additionally address the May 2010 examiner's opinion that the Veteran's wrist disorders are due to overuse, as well as the February 2011 opinion provided by the VA PCP.  The examiner should additionally address the other VA examiners' opinion in the record as well.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for bilateral wrist disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


